DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the magnetic strip" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Likewise, claim 20 recites the limitations "the plurality of frame members” in line 5, and “the bendable connection member” in line 7. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. No. 9,927,841 to Gherghiu et al. (i.e., “Gherghiu” hereinafter).  Referring to claim 1, Gherghiu discloses a foldable flexible screen terminal (1), comprising: at least two screen terminal portions (9/11); a rollable flexible member (5), two adjacent screen terminal portions (17/19) being connected by the rollable flexible member (5), the rollable flexible member 

comprising a plurality of flexible member units (28) and a plurality of bellows structures (29), each of the plurality of bellows structures being foldable and unfoldable, the plurality of bellows structures (29) comprising a plurality of first bellows structures (not numbered), and two adjacent flexible member units being connected by one of the plurality of first bellows structures.  See Figs. 3A-3C.
	Referring to claim 12, Gherghiu discloses the device as claimed, wherein the plurality of bellows structures (29) comprise a second bellows structure (not numbered), each of adjacent screen terminal portions (9/11) is connected to the flexible member unit adjacent to the one of adjacent screen terminal portions via the second bellows structure.  See Fig. 3C.
	Referring to claim 13, Gherghiu discloses the device as claimed, further comprising a flexible screen layer (3), wherein the flexible screen layer is located on a same side of the at least two screen terminal portions and the rollable flexible member, the flexible screen layer is configured to serve as a display part of the foldable flexible screen terminal.  See Figs. 6.
Referring to claim 14, Gherghiu discloses the device as claimed, further comprising a buffer layer (15), wherein the buffer layer is located on a side of the flexible screen layer close to the rollable flexible member, and is configured to 

bond the flexible screen layer to the at least two screen terminal portions and the rollable flexible member.  See Fig. 7A.
Referring to claim 16, Gherghiu discloses the device as claimed, further comprising a terminal portion magnetic strip unit (65), wherein the terminal portion magnetic strip unit is located in one of the two adjacent screen terminal portions (17), and the terminal portion magnetic strip unit (65) is capable of attracting a magnetic strip unit (61) of a flexible member unit adjacent to the terminal portion magnetic strip unit.  See Fig. 6.
Referring to claim 17, as best understood by the Examiner, Gherghiu discloses the device as claimed, wherein the flexible screen layer (3) is located on a side of the rollable flexible member (5) where the magnetic strip unit (65) is provided.  See Fig. 6.
Referring to claim 19, as best understood by the Examiner, Gherghiu discloses a foldable flexible screen terminal (1), comprising: at least two screen terminal portions (9/11); a plurality of bellows structures (29); and a plurality of connection units (28), wherein the plurality of bellows structures and the plurality of frame units (28) are arranged alternately to form a bendable connection 


member (5), and the at least two screen terminal portions (9/11) are connected with each other through the bendable connection member.
Allowable Subject Matter
Claims 2-11, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 2 recites the specific limitations of “each of the plurality of flexible member units comprises a magnetic strip unit, and magnetic strip units of the adjacent flexible member units are capable of attracting each other to form an integral body.”  These limitations, in combination with the remaining elements or steps, are not taught or adequately suggested by the prior art of record.  Claims 3-11 and 18 depend, either directly or indirectly, from claim 2 and are therefore allowable for at least the same reasons.
Regarding claim 15, the specific limitations of “further comprising a strain sensor attached to a bending region of the rollable flexible member, wherein the strain sensor is configured to identify a folding angle between the at least two screen terminal portions by detecting a deformation state of the rollable flexible 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS 
whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
October 23, 2021